       Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


TERRI LEWIS STEVENS, AND JENNIFER AND CRAIG                                    CIVIL ACTION
RIVERA

VERSUS                                                                         NO. 20-928

THE ST. TAMMANY PARISH GOVERNMENT                                              SECTION “L” (1)


                                      ORDER & REASONS

        Pending before the Court is Defendant St. Tammany Parish Government’s Rule 12(b)(6)

Motion to Dismiss, R. Doc. 65. Plaintiffs Terri Lewis Stevens and Jennifer and Craig Rivera did

not file a formal response to this motion; instead they filed a document entitled “Opposition To

The Motions To Dismiss [Doc. 65 And Doc. 66] as Moot and Based on the Authority Cited in the

Memoranda Filed by Plaintiffs in Support of Their Motion to File Second Amended Complaint,

for Expedited Hearing, and Objection to the Magistrate’s Ruling.” R. Doc. 101. On June 19, 2020,

Defendant filed a Reply Memorandum in support of its Motion to Dismiss, R. Doc. 106. Having

considered the parties’ arguments and the applicable law, the Court now rules as follows.

  I.    BACKGROUND

        Plaintiffs Terri Lewis Stevens, Craig Rivera, and Jennifer Rivera (collectively, “Plaintiffs”)

brought suit against Defendants St. Tammany Parish Government (“STPG”) and the Louisiana

Department of Environmental Quality (“LDEQ”) for past and ongoing violations of the Clean

Water Act (“CWA”), 33 U.S.C. § 1251 et seq., and the Louisiana Pollution Discharge Elimination

System (“LPDES”) Permit No. LAR04000, as well as for a failure to enforce the permit, the CWA,

and applicable laws of the state of Louisiana. R. Doc. 1 at 1. Specifically, Plaintiffs allege that the

“sanitary sewer overflows . . . and other pollutants are conveyed by STPG drainage ditches to a


                                                  1
       Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 2 of 18



catch basin” that flows to the Stevens’ property, then the Rivera’s property, and then into various

“waters of the United States,” and that this increases the storm and sewage burden on Plaintiffs’

properties. R. Doc. 1 at 2. Plaintiffs also allege that LDEQ “has not met its obligations and has not

prevented the STPG from discharging sewage, stormwater, and other pollutants into the water of

the United States through [P]laintiffs’ private properties.” R. Doc. 1 at 3.

 II.    PROCEDURAL HISTORY

        The procedural history in this case is set forth in an unusually large number of documents.

There are thus far 135 documents. Navigating through this procedural history has been made

exceedingly difficult by the various pleadings and attachments filed or attempted to be filed by the

Plaintiffs, which were often described in nonresponsive terms. The Court will nevertheless

endeavor to press on in an attempt to deal with the salient issues in this matter.

        Plaintiffs filed their first Complaint in this Court on March 17, 2020, R. Doc. 1. Plaintiffs

seek injunctive relief, actual and punitive damages, enforcement measures, and other remedies

against STPG and LDEQ. R. Docs. 1 at 2; 87-1 at 19-20. Specifically, Plaintiffs seek (1) an

injunction requiring that STPG “cease the flow of any substance from its drainage ditches into

and/or through [P]laintiffs’ properties”; (2) an order that STPG comply with its obligations under

the CWA, the LPDES permit, and Louisiana law; and (3) damages, plus interest and attorney’s

fees. R. Doc. 1 at 23. Moreover, Plaintiffs seek an order that LDEQ comply with its obligations

under the CWA; and an order that LDEQ notify STPG of its alleged violations and require that

STPG cease its violations. R. Doc. 1 at 23.

        Plaintiffs filed a Motion for Preliminary and Permanent Injunction on March 27, 2020, R.

Doc. 15, and then a Motion for Preliminary and Permanent Injunction against LDEQ on April 23,

2020. R. Doc. 36. Oral argument on these motions was heard on July 22, 2020. R. Doc. 180.

                                                  2
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 3 of 18



Additionally, on April 29, 2020, Plaintiffs filed a motion for partial summary judgment against

STPG. R. Doc. 48. The Court denied Plaintiffs’ motion for partial summary judgment as

premature, since neither Defendant had at the time filed an Answer to the Complaint. R. Doc. 57.

       On April 27, 2020, Plaintiffs filed a First Amended Complaint prior to receiving an answer

from Defendants. R. Doc. 44 at 1. In the First Amended Complaint, Plaintiffs seek additional

remedies specific to LDEQ’s alleged noncompliance with the CWA. R. Doc. 44. For example,

Plaintiffs seek “actual and punitive damages consequent to harm to their persons and properties

caused by LDEQ’s violations of its enforcement obligations under the CWA, its failure to enforce

LPDES permit obligations, [and] its lengthy and intentional course of misrepresentation to

plaintiffs.” R. Doc. 44 at 12. Plaintiffs listed specific employees of STPG and LDEQ and alleged

that “[t]hey failed to enforce the CWA and STPG’s LPDES permit obligations,” among other

allegations. R. Doc. 44 at 2. Plaintiffs, however, did not name these employees as defendants or

file any formal motions to join them in this lawsuit. Finally, Plaintiffs added more claims against

LDEQ, which include violations of the Fifth and Fourteenth Amendments under 43 U.S.C. § 1893

and unconstitutional takings of Plaintiffs’ properties.

       On May 12, 2020, Defendant STPG filed the present Rule 12(b)(6) Motion to Dismiss

Plaintiffs’ Complaint and Amended Complaint. R. Doc. 65. Additionally, LDEQ filed a Motion to

Dismiss for Lack of Jurisdiction, R. Doc. 66. On June 3, 2020, Plaintiffs filed a Motion for Leave

to File Second Amended Complaint, which remains pending. R. Doc. 87. The Court granted leave

to Plaintiffs to file excess pages in support of this motion. R. Doc. 95. At the time of filing their

Motion for Leave to File Second Amended Complaint, neither STPG nor LDEQ had answered the

initial Complaint. On July 9, 2020, Plaintiffs filed a “Reply Memorandum in Support of Motion

for Leave to File Second Amended Complaint.” R. Doc. 128.

                                                  3
       Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 4 of 18



        Three days before oral argument was set for the motions to dismiss filed by STPG and

LDEQ, LDEQ was dismissed by Plaintiffs without prejudice. R. Doc. 108. This dismissal

effectively terminated LDEQ’s presence in the case and mooted its Motion to Dismiss for Lack of

Jurisdiction, R. Doc. 66. On June 23, 2020, the Court heard oral argument on the remaining STPG

Motion to Dismiss. R. Doc. 111. The pending motion, the applicable law, and the Court’s decision

are summarized below.

III.    PENDING MOTION

        On May 12, 2020, Defendant STPG filed the present Rule 12(b)(6) Motion to Dismiss. R.

Doc. 65. STPG’s primary argument is that Plaintiffs’ claims are barred by the doctrine of res

judicata. R. Doc. 65. STPG explains that over five years ago, these same Plaintiffs filed suit in the

22nd Judicial District Court for the state of Louisiana against the same Defendant for damages

arising from the same alleged conduct. R. Doc. 65-1 at 2. After five years of protracted litigation,

the state court issued a Final Judgment in favor of STPG. R. Doc. 65-1 at 2; Stevens v. St. Tammany

Parish Government, No. 2015-10649, Division “H” (Hon. Alan A. Zaunbrecher), on the docket of

the 22nd Judicial District Court for the Parish of St. Tammany. While this judgment was on appeal

to the First Circuit Court of Appeal for Louisiana, Plaintiffs filed the present suit in this Court. R.

Doc. 1-8 at 1, 58; R. Doc. 65-1 at 2. The First Circuit denied Plaintiffs’ request for relief on June

25, 2020. Stevens v. St. Tammany Parish Government, No. 2020-CW-0426 (La. App. 1 Cir.

6/25/20) 2020 WL 3467713. STPG argues that Plaintiffs simply “rebranded their core claim”

against STPG in the present federal lawsuit, while adding a new defendant, LDEQ, which

defendant has now been dismissed by Plaintiffs and is no longer a party to this litigation. R. Docs.

108; 65-1 at 2. Alternatively, STPG contends that “Plaintiffs have failed to state any claim against

St. Tammany upon which relief can be granted.” R. Doc. 65-1 at 1.


                                                  4
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 5 of 18



       Plaintiffs did not formally or timely respond to Defendants’ motions to dismiss. Rather, on

June 15, 2020, Plaintiffs filed a pleading entitled an “Opposition To The Motions To Dismiss

[Doc. 65 And Doc. 66] as Moot and Based on the Authority Cited in the Memoranda Filed by

Plaintiffs in Support of Their Motion to File Second Amended Complaint, for Expedited Hearing,

and Objection to the Magistrate’s Ruling.” R. Doc. 101. This pleading was rejected by the Clerk’s

Office and marked as deficient because it appeared to include two different motions in one

pleading. R. Doc. 101. In the deficient pleading, Plaintiffs apparently sought to justify or explain

the lack of formal opposition to STPG and LDEQ’s Motions to Dismiss, asserting that the

“grounds for the oppositions are set forth in the many memoranda that have previously been filed

in this case and will not be repeated.” R. Doc. 101 at 2-3. The Court gave Plaintiffs seven days to

cure this deficiency and file a proper intelligible response, but Plaintiffs never did so. Therefore,

the Court must consider STPG’s Motion to Dismiss to be technically unopposed.

       The Court, nevertheless, will address the arguments in Plaintiffs’ June 19, 2020 motion

entitled “Motion to Dismiss the Pending Motions to Dismiss as Moot and Continue the Hearing of

June 23, 2020 as Moot and Unnecessary” to the extent they relate to the pending motion’s alleged

mootness. R. Doc. 103. Here, Plaintiffs seem to argue that STPG’s and LDEQ’s motions to dismiss

are moot because the proposed second amended complaint alleges “much more specific

allegations” and named “the LDEQ defendants in their individual and official capacities.” R. Doc.

103-1 at 2. Plaintiffs point out “that prior and pending motions to dismiss are moot when

comprehensive amended complaints are filed,” and their proposed second amended complaint

would cure any previous deficiencies. R. Doc. 103-1 at 2. Further, Plaintiffs cite authority for the

propositions “that, when timely filed, an amended complaint becomes the operative pleading so

that any pending motion to dismiss becomes moot” and “a pending Rule 12(b)(6) motion



                                                 5
      Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 6 of 18



automatically ‘transfers’ to the amended complaint.” R. Doc. 103-1 at 4. As mentioned above,

LDEQ was properly dismissed by the Plaintiffs from this lawsuit on June 20, 2020, so its Motion

to Dismiss is moot and no longer pending before the Court. R. Doc. 108. On the other hand, STPG

responded to Plaintiffs’ Motion to Dismiss the Pending Motions and reiterated its opposition to

Plaintiff filing a second amended complaint. R. Doc. 116.

       In its Opposition to Plaintiffs’ Motion to Dismiss as Moot St. Tammany’s Rule 12(b)(6)

Motion, STPG argues that the proposed second amended complaint is an exception to the “general

rule” that motions to dismiss are moot once there is a proposed amended complaint. R. Doc. 116

at 3-4. STPG agrees “the Court has the discretion to apply the original motion to dismiss to the

[proposed second] amended complaint,” but believes that doing so here would not cause the Court

to decide the pending motion differently. R. Doc. 116 at 3-4. STPG contends that the proposed

second amended complaint is an exception to the general rule because it fails to cure the defects

in Plaintiffs’ earlier pleadings. R. Doc. 116 at 3. Specifically, STPG alleges that the proposed

complaint adds nothing new and instead confirms its position that “Plaintiffs’ claims arise out of

the same transaction or occurrence as the state court litigation.” R. Doc. 131 at 3. In other words,

STPG asserts that res judicata bars the claims in Plaintiffs’ Complaint, First Amended Complaint,

and proposed second amended complaint. R. Doc. 131 at 3. Therefore, STPG argues that Plaintiffs

should not be granted leave to file a new second amended complaint.

IV.    LAW AND ANALYSIS

           a. Rule 15(a) and Mootness of the Pending Motion to Dismiss

       Before moving to its res judicata and Rule 12(b)(6) analyses, the Court must first address

Plaintiffs’ assertion that the pending Motion to Dismiss is moot. R. Docs. 103; 86-1 at 2. Plaintiffs

correctly point out that when a comprehensive amended complaint is timely filed, the new



                                                 6
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 7 of 18



amended complaint typically becomes the operative complaint. R. Doc. 103-1 at 4. Rule 15(a)(1)

of the Federal Rules of Civil Procedure allows a party to amend its pleading once as a matter of

course within twenty-one (21) days of serving it or if the pleading is one to which a responsive

pleading is required, twenty-one (21) days after service of a responsive pleading or a motion under

a Rule 12(b), (e), or (f), whichever is earlier. Fed. R. Civ. P. 15(a)(1)(A)-(B). In all other scenarios,

a party must secure the opposing party’s written consent or the Court’s leave. Fed. R. Civ. P.

15(a)(2).

        Plaintiffs’ First Amended Complaint was filed before Defendants answered the Complaint

and was allowed by the Court. R. Doc. 44. Plaintiffs now seek to file a second amended complaint

and request leave of the Court to do so. R. Doc. 87. This Motion did not indicate consent on the

part of LDEQ and STPG and was in fact opposed by STPG. R. Docs. 87; 117. The Court’s decision

to allow Plaintiffs to amend their Complaint again is discretionary. In the Fifth Circuit, “[a] district

court possesses broad discretion in its decision whether to permit amended complaints.” Crostley

v. Lamar Cnty., Texas., 717 F.3d 410, 420 (5th Cir. 2013). See also, McLean v. International

Harvester Co., 817 F.2d 1214, 1224 (5th Cir. 1987) (citing Chitimacha Tribe v. Harry L. Laws

Co., 690 F.2d 1157, 1163 (5th Cir. 1982)). Plaintiffs apparently argue that the Court should defer

ruling on STPG’s Motion to Dismiss until the proposed second amended complaint is allowed to

be filed. Nevertheless, in certain instances, a court may rule on a pending motion to dismiss while

a motion for leave to amend a complaint is pending.

        It is true that comprehensive amended complaints may effectively moot any pending

motions that apply to the original filing. R. Doc. 103-1 at 2; § 1476 Effect of an Amended Pleading,

6 FED. PRAC. & PROC. CIV. § 1476 (3d ed.). Courts vary, however, in their treatment of pending

Rule 12(b)(6) motions to dismiss when an amended complaint is filed. Melson v. Vista World Inc.



                                                   7
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 8 of 18



& Assocs., No. 12-135, 2012 WL 6002680, at *12 (E.D. La. Nov. 30, 2012); 1 STEVEN S. GENSLER,

FEDERAL RULES OF CIVIL PROCEDURE, RULES AND COMMENTARY Rule 15 (2020 ed.). Some courts

hold that the pending motion to dismiss automatically becomes moot, while other courts hold that

they do not. Id. In the Fifth Circuit, courts first consider whether the amended complaint cures

defects in the original pleading before deciding whether the pending motion to dismiss is moot.

See, e.g., Shelby v. The City of El Paso, 2013 WL 12086210, at *3 n. 11 (W.D. Tex. Jun. 5, 2013),

aff’d sub nom. Shelby v. City of El Paso, Tex., 577 F. App’x 327 (5th Cir. 2014); Davis v. Dallas

County, Tex., 541 F. Supp. 2d 844 (N.D. Tex. 2008); Villas at Parkside Partners v. City of Farmers

Branch, 245 F.R.D. 551, 557 (N.D. Tex. 2007). Because Plaintiffs assert that the second amended

complaint is “curative,” the Court will assess whether the proposed pleading actually corrects the

original defects regarding the claims against STPG. R. Doc. 103-1 at 2.

       The proposed second amended complaint is curative only as it relates to claims against

defendant LDEQ, which defendant was dismissed by Plaintiffs from this lawsuit on June 20, 2020.

R. Doc. 108. Since LDEQ is no longer a defendant, the Court need not engage in such analysis

regarding LDEQ. Plaintiffs, however, contend that the proposed second amended complaint is also

curative of their claims against STPG because it “is much more specific as to illegal actions of the

STPG, the limits of its NPDES permit, and its violation of a permit.” R. Doc. 87 at 1. The Court

finds this argument unconvincing.

       The proposed second amended complaint does not cure the defects related to the claims

against STPG and overall adds very little new information to the case. As STPG points out, the

current lawsuit revolves around alleged acts committed by STPG in 1993, 2001, 2003, 2011, and

2015, which were also at issue in the State Court Litigation. R. Docs. 117 at 7; 65-3 at 6-7, 10.

Instead of adding specific violation dates or new causes of action, Plaintiffs describe the same



                                                 8
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 9 of 18



“acts of man” occurring during those years. R. Doc. 87-1 at 2-3. Further, the Court finds that the

second amended complaint fails to add materially different facts or specificity that would assist

the Court in determining whether Plaintiffs state a claim upon which relief may be granted. Thus,

the Court concludes that STPG’s pending Motion to Dismiss is not moot. At this point, the Court

turns to the substance of STPG’s motion.

            a. The Standard Governing Rule 12(b)(6) Motions

        The Federal Rules of Civil Procedure permit a defendant to seek a dismissal of a complaint

based on the “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

A complaint should not be dismissed for failure to state a claim “unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Conley v. Gibson, 355 U.S. 41, 47 (1957). To survive a Rule 12(b)(6) motion to dismiss, a

complaint must include factual allegations that are “enough to raise a right to relief above the

speculative level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Particularly, “a plaintiff

must plead specific facts, not mere conclusory allegations.” Elliott v. Foufas, 867 F.2d 877, 881

(5th Cir. 1989). The complaint must also “state a claim to relief that is plausible on its face,”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When ruling on a motion to dismiss, a court

must construe facts in the light most favorable to the nonmoving party, id., and it “must accept as

true all of the factual allegations contained in the complaint.” Twombly, 550 U.S. at 572 (quoting

Swierkiewicz v. Sorema N. A., 534 U.S. 506, 508 n. 1 (2002)). A court “do[es] not accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions.” Plotkin v. IP Axess

Inc., 407 F.3d 690, 696 (5th Cir. 2005).



                                                   9
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 10 of 18



       Typically, a court considering a motion to dismiss is confined to the four corners of the

complaint. Morgan v. Swanson, 659 F.3d 359, 401 (5th Cir. 2011). However, a court may also

consider documentary evidence attached to a motion to dismiss “if [it is] referred to in the

plaintiff's complaint and [is] central to her claim.” Collins v. Morgan Stanley Dean Witter, 224

F.3d 496, 499 (5th Cir. 2000) (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d

429, 431 (7th Cir. 1993)). As the Fifth Circuit explained, consideration of such documents is

appropriate because “[i]n so attaching, the defendant merely assists the plaintiff in establishing the

basis of the suit, and the court in making the elementary determination of whether a claim has been

stated.” Id. In the present case the Defendant seeks to dismiss the Plaintiffs’ complaint under Rule

(12)(b)(6) for two reasons: (1) res judicata and (2) failure to state a claim. The Court will discuss

them in turn.

           b. STPG’s Res Judicata Defense

       Before moving to a res judicata analysis, the Court must first address whether STPG may

assert res judicata as an affirmative defense under Rule 12(b)(6) before answering the Complaint.

As of the date of this motion, STPG has not formally answered the Complaint. Res judicata and

other affirmative defenses are typically pleaded in an answer to a complaint and not by motion

before answer. Fed. R. Civ. P. 8(c). Within the Fifth Circuit, however, “[w]hen a successful

affirmative defense appears on the face of the pleadings, dismissal under Rule 12(b)(6) may be

appropriate.” Kansa Reinsurance Co. v. Cong. Mortg. Corp. of Texas, 20 F.3d 1362, 1366 (5th

Cir. 1994); Progressive Waste Sols. of La, Inc. v. St. Bernard Par. Gov't, No. CV 16-8669, 2016

WL 4191847, at *13 (E.D. La. Aug. 9, 2016).

       Here, the existence of a res judicata defense is apparent from the face of Plaintiffs’

complaints and the documents attached to them. For example, Plaintiffs reference the State Court



                                                 10
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 11 of 18



Litigation in their original and amended complaints. R. Docs. 1 at 11-12, 21-22; 44 at 4.

Additionally, Plaintiffs attached their First Circuit appellate brief relating to the State Court

Litigation, as well as other documents from that lawsuit. R Docs. 1-6; 1-7; 1-8. Moreover, Plaintiffs

referenced the State Court Litigation proceedings again in their proposed second complaint and

Memorandum in Support. R. Doc. 87-1 at 13, 24; 87-2. Because the existence of a res judicata

defense is apparent from the face of Plaintiffs’ pleadings and attachments, it was appropriate for

STPG to assert this defense before formally answering Plaintiffs’ complaints.

       The applicable substantive law regarding res judicata is the law of Louisiana. Louisiana's

res judicata statute provides that if a valid and final judgment is “in favor of the defendant, all

causes of action existing at the time of final judgment arising out of the transaction or occurrence

that is the subject matter of the litigation are extinguished and the judgment bars a subsequent

action on those causes of action.” La. R.S. § 13:4231 (1991). As the Louisiana Supreme Court has

explained, “a second action is [thus] precluded when all of the following are satisfied: (1) the

judgment [in the prior action] is valid; (2) the judgment is final; (3) the parties are the same; (4)

the cause or causes of action asserted in the second suit existed at the time of final judgment in the

first litigation; (5) the cause or causes of action asserted in the second suit arose out of the

transaction or occurrence that was the subject matter of the first litigation.” Burguieres v. Pollingue

No. 2002-1385, (La. 2/25/03) 843 So.2d 1049, 1053 (La. 2003).

       There is little dispute over the first three elements of res judicata here: the judgment must

be valid and final, and the parties must be the same. In Louisiana, “a valid judgment is one rendered

by a court with jurisdiction over both the subject matter and the parties after proper notice has been

given.” Matherne v. TWH Holdings, LLC., 42012-1878 (La.App. 1 Cir. 12/6/13), 136 So. 3d 854,

860 (La. App. 1st Cir. 2013). Moreover, “[a] final judgment is one rendered by a court with



                                                  11
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 12 of 18



jurisdiction over both the subject matter and the parties after proper notice has been given.” Id. at

361. Here, these elements are satisfied. The 22nd Judicial District Court for the Parish of St.

Tammany had jurisdiction over the subject matter and parties involved in this litigation. Second,

the judgment rendered in favor of STPG by the trial court was final, as evidenced by the Final

Judgment entered on August 17, 2018, for which the First Circuit Court of Appeals for Louisiana

denied Plaintiffs’ request for relief on application for supervisory writ. Stevens v. St. Tammany

Parish Government, No. 2015-10649, Division “H” (Hon. Alan A. Zaunbrecher), on the docket of

the 22nd Judicial District Court for the Parish of St. Tammany; Stevens v. St. Tammany Parish

Government, No. 2020-CW-0426 (La. App. 1 Cir. 6/25/20) 2020 WL 3467713. Third, the parties

at issue in this motion to dismiss are the same as those involved in the State Court Litigation: Terri

Lewis Stevens, Jennifer Fruchtnicht, and Craig Rivera as Plaintiffs and the St. Tammany Parish

Government as Defendant. R. Docs. 65-1; 87-1.

       With regard to the fourth requirement for res judicata, the Court notes that the claims at

issue here existed at the time of Final Judgment in the State Court Litigation. In their

“Memorandum in Support of Motion to File Second Amended Complaint” Plaintiffs argue that

the claims here are part of a “pattern” of repeated behavior on the part of STPG. R. Doc. 86-1 at

24. However, in making this assertion Plaintiffs miss the point of the transactional test prescribed

by the Fifth Circuit in New York Life Insurance Co. v. Gillispie, 203 F.3d 384, 387 (5th Cir. 2000).

R. Doc. 86-1 at 24. As explained in the following paragraph, it is clear that the claims at issue here

completely overlap with or arise out of the original grievances in the State Court Petition. Plaintiffs

list the same “acts of man” occurring in 1993, 2001, 2003, 2011, and 2015 in connection with the

Dove Park Widening project. R. Docs. 117 at 7; 65-3 at 6-7, 10. The Plaintiffs have not raised




                                                  12
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 13 of 18



causes of action that occurred after state court’s August 17, 2018 Final Judgment. Thus, Plaintiffs’

claims against STPG here existed at the time of the Final Judgment. R. Doc. 1-8 at 58-72.

       Finally, the causes of action asserted in the present lawsuit are the same as those asserted

in the State Court Litigation. Plaintiffs’ State Court Petition focuses on allegations that “the storm

water, sewage and debris, by being sent to the plaintiffs' properties furthered the illegal and illicit

discharge of polluted water onto the Plaintiffs’ properties and into the navigable waters of the

United States.” R. Doc. 65-2 at 11. Plaintiffs sought relief on five different claims: (1) violation of

its natural servitude; (2) deprivation of rights guaranteed by the U.S. Constitution and the

Louisiana Constitution; (3) intentional damage to property and mental anguish; (4) possessory

action; and (5) unfair trade practices under La. R.S. 51:1405. R. Doc. 65-2. Plaintiffs’ allegations

focused on the “acts of man” committed by STPG in 1993, 2001, 2003, 2011, and 2015 in

connection with the Dove Park Widening public works project. R. Doc. 65-2 at 1-2. The Final

Judgment in the State Court Litigation made factual findings adverse to Plaintiffs on all these

claims. R. Doc. 1-8 at 58-72. The memorandum filed in support of the State Court Petition also

contained allegations that STPG had also violated the Clean Water Act. R. Doc. 65-3 at 5, 10-12.

However, these claims were not pleaded in the State Court Complaint itself and the Final Judgment

did not address them. R. Docs. 65-2; 1-8 at 58-72.

       In the proposed second amended complaint, Plaintiffs seek relief on the following claims

(1) past and ongoing violations of the CWA and LPDES Permit No. LAR041024; (2) failure of

enforcement of that permit; (3) violations of the CWA; (4) violations of the applicable laws of

Louisiana. R. Doc. 87-1 at 1-2. The complaint focuses on the same “acts of man” described in the

State Court Petition, but no additional details are given about the dates and circumstances

surrounding each act. R. Doc. 65-2 at 7. Instead of adding further details or alleging new causes



                                                  13
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 14 of 18



of action, Plaintiffs have simply realleged their State Court Petition claims in the complaints at

issue before the Court.

       In determining the preclusive effect of a state court judgment, federal courts are directed

to apply the claim preclusion law of the state that rendered the judgment. See Marrese v. American

Academy of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985); Webb v. Town of St. Joseph, 560

Fed. App’x 362 (5th Cir. 2014); Weaver v. Tex. Capital Bank N.A., 660 F.3d 900, 906 (5th Cir.

2011). Here, the Final Judgment at issue was rendered by a Louisiana state court, so Louisiana’s

claim preclusion law applies. Louisiana Revised Statute § 13:4231 states that if a valid and final

judgment is “in favor of the defendant, all causes of action existing at the time of final judgment

arising out of the transaction or occurrence that is the subject matter of the litigation are

extinguished and the judgment bars a subsequent action on those causes of action.” La. R.S. §

13:4231 (1991). In conclusion, because the core claims at issue in this lawsuit were already

adjudicated in the State Court Litigation, and because this fact is evident from the face of the

complaints and the attached pleadings, Plaintiffs are estopped from bringing all but their CWA

claim before this Court. Thus, the Court need not engage in any further Rule 12(b)(6) analysis to

determine whether Plaintiffs state a cause of action regarding these claims. Nevertheless, whether

or not Plaintiffs’ CWA claim was properly brought in the State Court Litigation and are thus

precluded by res judicata warrants further discussion.

       It is unclear whether the Louisiana state court could have exercised concurrent jurisdiction

over Plaintiffs’ CWA Citizen Suit claims. 33 U.S.C. § 1365. The CWA’s Citizen Suit provision

instructs citizens to file an action “only in the judicial district in which the source is located” and

states “[t]he [federal] district courts shall have jurisdiction, without regard to the amount in

controversy or the citizenship of the parties” to provide remedies under the CWA. Id. at § 1365(a),



                                                  14
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 15 of 18



(c)(1). However, the statute is silent on the issue of whether the jurisdiction of federal district

courts is exclusive. Citing the Supreme Court of Kentucky, STPG claims there is “a circuit split

on whether CWA citizen-suit claims can only be brought in federal district court.” R. Doc. 65-1 at

11 (citing Com., Energy & Env’t Cabinet v. Shepherd, 366 S.W.3d 1, 4-5 (Ky. 2012)). The Court

notes that only two circuit courts have definitively ruled on this issue. See Baykeeper v. NL

Industries, Inc., 660 F.3d 686, 693 (3d Cir. 2011); Natural Resource Defense Council v. U.S.

E.P.A., 542 F.3d 1235, 1241 (9th Cir. 2008). The cases cited by STPG in support of this split

mainly relate to federal exclusive jurisdiction over Resource Conservation and Recovery Act

citizen suits. See, e.g., Adkins v. VIM Recycling, Inc., 644 F.3d 483 (7th Cir. 2011); Chico Service

Station, Inc. v. Sol Puerto Rico Limited, 633 F.3d 20 (1st Cir. 2011); Davis v. Sun Oil Co., 148

F.3d 606, 611 (6th Cir. 1998); Blue Legs v. U.S. Bureau of Indian Affairs, 867 F.2d 1094, 1098

(8th Cir. 1989).

        The Third and Ninth Circuits have held that federal courts have exclusive jurisdiction over

CWA citizen suits. See Baykeeper, 660 F.3d at 693; Natural Resource Defense Council, 542 F.3d

at 1241. In Baykeeper v. NL Industries, Inc., the Third Circuit held that the CWA citizen suit “could

not have been brought in state court because federal courts have exclusive jurisdiction over RCRA

and CWA citizen suits.” Baykeeper, 660 F.3d at 693. Likewise, the Ninth Circuit held that the

CWA’s Citizen Suit provision “is an exclusive grant of original jurisdiction to the district courts.”

Natural Resource Defense Council, 542 F.3d at 1241. STPG takes the position that state courts

have inherent authority to adjudicate federal law claims as long as they have not been specifically

deprived of jurisdiction. R. Doc. 65-1 at 11. In support of this proposition, STPG points to the

statutory language of the CWA and its legislative history. R. Doc. 65-1 at 13-17. The Fifth Circuit,

however, has not yet dealt with this issue, and in this case it is not necessary for this Court to focus



                                                  15
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 16 of 18



on it since the CWA claim did not explicitly appear in the State Court Petition. R. Doc. 65-2.

Instead, the Court will consider whether the CWA claim asserted in the present lawsuit in this

Court meets the pleading standards under Rule 12(b)(6).

           c. Rule 12(b)(6) as Applied to Plaintiffs’ CWA Claim

       STPG argues that Plaintiffs failed to state a claim under the Rule 12(b)(6) pleading

standards because (1) Plaintiffs did not provide the requisite pre-suit notice under the CWA and

(2) “there are no specific factual allegations . . . evidencing a Clean Water Act violation.” R. Doc.

65-1 at 24. STPG points out that 33 U.S.C. § 1365’s pre-suit notice provision requires plaintiffs to

provide information that allows defendants to identify alleged violations. R. Doc. 65-1 at 24. STPG

argues that Plaintiffs’ pre-suit notice lacked this information because it was vaguely written and

overly broad. R. Doc. 65-1 at 26. Plaintiffs, on the other hand, argue that “[c]ircuits are divided

whether or not to strictly construe the pre-suit notice requirement” and “the guiding principle is

that sufficient information be given . . . to permit the defendant to identify the alleged violation.”

R. Doc. 87-2 at 12. Plaintiffs do not offer authority elucidating the Fifth Circuit’s position on this

issue. R. Doc. 87-2 at 11-17. Plaintiffs instead argue that their October 7, 2019 letter to STPG in

conjunction with the litigation history between the parties provided sufficient notice under 33

U.S.C. § 1365(b). R. Doc. 87-2 at 17.

       The federal regulation governing 33 U.S.C. § 1365(b) states, in relevant part:

       Notice regarding an alleged violation of an effluent standard or limitation or of an order
       with respect thereto, shall include sufficient information to permit the recipient to identify
       the specific standard, limitation, or order alleged to have been violated, the activity alleged
       to constitute a violation, the person or persons responsible for the alleged violation, the
       location of the alleged violation, the date or dates of such violation, and the full name,
       address, and telephone number of the person giving notice.

40 C.F.R. § 135.3(a). The Court concludes that Plaintiffs failed to plead a facially plausible claim

pursuant to 33 U.S.C. § 1365’s pre-suit notice requirement. To survive a Rule 12(b)(6) motion to


                                                 16
     Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 17 of 18



dismiss, the complaint must “state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft, 556 U.S. at 678. Plaintiffs’ October 7, 2019 letter lacks the specific effluent standard or

limitation being violated, the person or persons responsible for the alleged violation, and the

date(s) of the violation. R. Doc. 1-4. The Court finds that these absences constitute critical

information that may have put STPG in a better position to identify and cure the alleged violations.

Plaintiffs’ contention that the parties’ litigation history assists it in overcoming any notice

deficiencies is unconvincing because this letter arrived nearly five years after Plaintiffs originally

filed suit against STPG and nearly two years after Final Judgment had been entered in STPG’s

favor. However, even if Plaintiffs had met the CWA pre-suit notice requirement, the Plaintiffs still

failed to state a CWA claim in their subsequent pleadings.

       It seems that Plaintiffs’ core CWA claim against STPG is that STPG violated the CWA by

failing to apply for a permit that allows discharge in the vicinity of Plaintiffs’ land. R. Doc. 87-1

at 10. The Court finds that the disjointed allegations in the proposed second complaint do not

explicitly connect STPG’s actions to pollution of the waters of the United States in violation of the

CWA. The Court must infer that Plaintiffs believe the runoff from STPG’s drainage ditches has

flown into various creeks and rivers, and then into Lake Pontchartrain, thereby polluting navigable

waters. R. Doc. 87-2 at 3. Plaintiffs also allege that STPG violated the CWA by failing to “detect

and eliminate illicit discharges” and argue that “[a]ny permit noncompliance constitutes a violation

of the Clean Water Act (CWA) . . . and is grounds for enforcement action.” R. Doc. 87-1 at 7, 13-

14. Beyond that, there are virtually no other facts or evidence set forth in support of STPG’s alleged




                                                 17
      Case 2:20-cv-00928-EEF-JVM Document 138 Filed 07/23/20 Page 18 of 18



CWA violations. The other CWA-related allegations in the second proposed complaint focus on

LDEQ’s alleged failure to enforce permits and regulations. R. Doc. 87-1.

        The Court concludes that the CWA claim alleged against STPG fails to meet the pleading

requirements to state a claim upon which relief may be granted. The Court understands that a

complaint should not be dismissed on these grounds “unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Conley

v. Gibson, 355 U.S. 41, 47 (1957). Therefore, when ruling on a motion to dismiss, the Court will

construe facts in the light most favorable to the nonmoving party. Ashcroft, 556 U.S. at 678. As

STPG points out, the complaint is devoid of “any facts, data, or evidence supporting its

allegations.” R. Doc. 651 at 36. Further, the allegations, as referenced above, are conclusory

without offering a sufficient statutory basis for pleading. Thus, the Court finds that Plaintiffs failed

to state a CWA claim upon which relief may be granted.

 V.     CONCLUSION

        Based on the foregoing,

        IT IS ORDERED that Defendant STPG’s Motion to Dismiss, R. Doc. 65 is hereby

GRANTED, and this lawsuit is dismissed with prejudice.

        New Orleans, Louisiana, this 23rd day of July 2020.




                                                       __________________________________
                                                       ELDON E. FALLON
                                                       UNITED STATES DISTRICT JUDGE



                                                  18
